Case 2:20-cv-02087-ELW Document 18 <ifrestricted> Filed 02/12/21 Page 1 of 1
                            PageID #: 1640



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

 ALECHIA GAIL KLING                                                          PLAINTIFF

 v.                                CIVIL NO. 20-cv-2087

 ANDREW SAUL, Commissioner                                                    DEFENDANT
 Social Security Administration

                                       JUDGMENT

        For reasons stated in a memorandum opinion of this date, the Court hereby affirms the

 decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties have

 sixty days from entry of the judgment on the docket in which to appeal.

        IT IS SO ORDERED AND ADJUDGED this 12th day of February 2021.

                                             /s/ Erin L. Wiedemann
                                             HON. ERIN L. WIEDEMANN
                                             UNITED STATES MAGISTRATE JUDGE
